Title: To John Adams from John Sullivan, 28 May 1777
From: Sullivan, John
To: Adams, John


     
      My Dear Friend
      Princeton May 28th 1777
     
     I Recollect That I Stand Indebted to you one Letter for your favor of the 22d. Feby and have nothing to plead in Excuse for nonpayment but want of Ability. I had Just before I was honoured with your Letter received a Fall from my Horse which Disabled me from writing. I Soon after went to the Eastward and did not return till the 15th Instant. Since which I have been much Engaged in getting matters in order at this post. I wish with you that our Army could do more than it has done but in Truth we had at the Time of your Letter and through the whole of the winter but a Miserable Army. I know not how many men we have on paper in our Different posts. When we attacked Trenton we had not 4000 men present—when Genl. Cadwallader Joined us with the Militia and the Enemy Marched to attack us we had not 6000 and the Enemy ten (they Say fifteen) 1200 of ours were old Troops. When the Militia were Dismissed and the old Troops went Home we had not 1200 fit for Duty for Some time; with this truly Despicable Army we kept the Enemy at Bay all winter and I think we did as much as could be Expected. I think with you that More might have been done at Providence; and by General Heath at Fort Independence but there are misteries in our warfare that I cannot unriddle. He that Sacrifices an Army a post or anything Else is Sure of preferment if he can get a person to write a Sensible Letter in his favor or if he has Capacity or Modesty to do it himself. If a man is Intoxicated Every afternoon and Employs himself well in Cursing, and kicking officers much better than himself yet if he writes a Good Letter Dances a Minuet To a Miracle is a good Jolly Companion and can Neglect his Duty with a good grace by Dancing attendance to persons of Influence he is Sure to be promoted and Esteemed. Believe me Dear Sir that an Honest Clytus was of more Service to Alexander in time of Danger than all Pompeys pretty Dancers were to him at the Battle of Pharsalia. One Instance of Congress Despising and Neglecting a Clytus I can give you in the Case of Colo. Stark. He was Ever known to be an Exceeding good officer. He was as Brave as Cesar, was the first person who raised an American Regiment did more with his Regiment than any one Else at Bunker Hill and all the officers that were in Canada will acknowledge that the Continent are not more Indebted to any one officer for Securing that Retreat than to him. Added to this he has Seen More Actions than any officer in our Army without Exception. Yet when he Stood the 4th Colo the 11th was put over his head. The Consequence was the Resignation of one of the best officers that Ever graced an Army. His own State regretted the Loss and did all in their power which was for the assembly to return him their thanks and Express their Concern at his being Superseded. I am Exceeding Sorry that being a fighting officer is not So good a recommendation for promotion in America as writing and Dancing. I am Sure never to get promotion in that way as I can neither write or Dance.
     You Complain that Little is Done by our Army; I fear my old Friend That much Less will be done if The Same Criterions for the appointment and promotion of officers remains. I dont mean by this that General Poor is a bad officer. He is an Exceeding good one but, there ought to be an Exceeding good reason for putting a younger officer over an older officers head—and the reasons ought not to be Collected from a Letter Let the Scribe write Ever So good a hand—Now my Dear friend permit me to Say Something concerning myself which you have Seldom been Troubled with—
     You will please to recollect that I was one taken prisoner that I Lost all I had about me. That I was a prisoner when Long Island was abandoned. General Washington So Constantly Employed my Aid De Conges that Every thing in my Quarter was Lost. When New York was abandoned my Quarters there Suffered in the Same Manner. My remaining things were down from Canada by the time I was Exchanged and I was ordered when marching to Join General Washington Last Winter to Leave them at Peaks Kill. When the Descent was made on that place I Lost Eight Suits of Cloathes and all my Camp Equipage that remained. I am now ordered to this place where I am oblidged to keep a Seperate post from Genl Washington. There are no Taverns in Town. Therefore all Gentlemen of Course come to head Quarters to Eat and Drink. You will please to Recollect That all my Wages and Rations Amount with the Rations of my Aid De Conges to about Seven Dollars pr Day. That will purchase me 3½ Bottles of wine pr Day at the present price of 2 Dollars pr Bottle. I am oblidged to Expend Seven or Eight and Maintain my family in other Articles at my own Expence. At this Rate I am Sure to be Ruined as well in Estate as in Constitution. This will be a miserable reward for my Services in the Common cause. I must beg you to favor me with your opinions to a few Questions viz Whether there is a probability of my having any allowance for my Baggage.
     Whether Congress Looks upon this as a Seperate Post. Whether it would not be as Reasonable for Congress to Raise the Wages of General officers as that of all others in the Army. And Whether there can be a Shadow of Reason in my being reduced to the Necessity of Spending my Estate and Constitution in the Service while Some others are making their Fortunes; my Dear Sir with the highest Affection and Esteem I am your most Sincere friend and Humble Servant
     
      Jno Sullivan
     
    